United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Tracy, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0263
Issued: August 24, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 16, 2020 appellant, through counsel, filed a timely appeal from an
August 10, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the August 10, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish continuing disability
on or after October 3, 2017 causally related to her accepted October 20, 1998 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On October 20, 1998 appellant, then a 36-year-old transportation clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a left upper extremity injury while in the
performance of duty. She indicated that she was stripping bills of lading when she felt a pop in
her left wrist and numbness in her left fingers. On October 21, 1998 appellant began performing
modified-duty work without wage loss. OWCP initially accepted appellant’s claim for left wrist
strain. Appellant stopped work on April 16, 1999 and on the same date she underwent OWCPapproved arthroscopy with debridement and de Quervain’s tendon release of the left wrist. She
returned to modified-duty work on June 4, 1999. Appellant had last worked on May 2, 2003 and
she received wage-loss compensation for disability from work on the supplemental rolls
commencing May 3, 2003.5 On July 18, 2008 OWCP expanded the accepted conditions to include
degeneration of the triangular fibrocartilage complex (TFCC) of the left wrist.
In February 2010, appellant began treatment with Dr. Theodore Knatt, a Board-certified
orthopedic surgeon. On May 16, 2014 Dr. Knatt performed OWCP-authorized left upper
extremity surgery, including transposition of the left ulnar nerve, ulnar tunnel release,
tenosynovectomy, carpal tunnel release, and cubital tunnel release. OWCP expanded the accepted
conditions to also include left carpal tunnel syndrome and left ulnar lesion.
On June 13, 2016 Chase Roy, a physical therapist, conducted a functional capacity
evaluation (FCE) to evaluate appellant’s ability to perform various physical functions. He noted
that, during the FCE, appellant self-limited her bilateral wrist motion, standing, walking, squatting,
and kneeling. Mr. Roy indicated that the FCE results showed that appellant was functioning at the
sedentary-light physical demand level with the ability to engage in occasional lifting of 10 to 15
pounds. Mr. Roy advised that appellant should be limited to a maximum of three hours of
repetitive hand use during an eight-hour workday.
In a March 30, 2017 work status report, Dr. Knatt indicated that appellant could return to
work within the restrictions delineated in the June 13, 2016 FCE. In a March 30, 2017 narrative
report, he characterized appellant’s condition as stable and improving, and diagnosed paresthesias
and left forearm pain. Through an attachment to an April 19, 2017 letter, Brenda Dumas,
appellant’s rehabilitation counselor, provided Dr. Knatt with a formal job description of the
transportation clerk position. The job description noted that the position required handling of
documents such as bills of lading, logs, and register files. The section of the job description
4

Docket No. 18-1649 (issued March 8, 2019).

5

Appellant received wage-loss compensation for disability from work on the periodic rolls commencing
May 18, 2003.

2

detailing the physical demands of the position indicated that the position was primarily sedentary
in nature, but that it required some walking as well as some regular and recurring periods of
standing at a counter to sort and distribute bills of lading. On April 20, 2017 Dr. Knatt, in response
to Ms. Dumas’ April 19, 2017 letter, checked a box marked “Yes” in response to the statement,
“In my professional medical opinion, [appellant] can return to work as a transportation clerk, as
outlined in the attached job description.”
In a July 18, 2017 letter, OWCP advised appellant of its proposed termination of her wageloss compensation benefits, effective October 3, 2017, because she ceased to have disability due
to her October 20, 1998 work injury. It noted that it would not terminate her entitlement to medical
benefits related to treatment of her October 20, 1998 work injury. OWCP indicated that it was
relying on Dr. Knatt’s opinion that appellant could perform her date-of-injury job, i.e.,
transportation clerk.
By decision dated October 2, 2017, OWCP terminated appellant’s wage-loss
compensation, effective October 3, 2017, because she had no disability due to her October 20,
1998 work injury after that date. It found that the weight of the medical evidence regarding workrelated disability rested with the opinion of Dr. Knatt. Appellant requested an oral hearing before
a representative of OWCP’s Branch of Hearings and Review. By decision dated June 5, 2018, the
hearing representative affirmed the October 2, 2017 termination decision.
Appellant appealed to the Board and, by decision dated March 8, 2019,6 the Board affirmed
OWCP’s June 5, 2018 decision. The Board determined that OWCP met its burden of proof to
terminate appellant’s wage-loss compensation, effective October 3, 2017, as she ceased to have
disability causally related to her accepted October 20, 1998 employment injury. OWCP found that
the weight of the medical evidence rested with the opinion of Dr. Knatt, the attending physician,
noting that his opinion established that appellant had no disability on or after October 3, 2017 due
to her October 20, 1998 employment injury because she was capable of returning to her date-ofinjury position as a transportation clerk.
On July 2, 2020 appellant, through counsel, requested reconsideration of her claim.
Counsel argued that appellant continued to have disability after October 3, 2017 due to her
October 20, 1998 employment injury. Appellant submitted the findings of a September 13, 2018
electromyogram and nerve conduction velocity (EMG/NCV) testing of her upper extremities,
which showed electrodiagnostic evidence of mild demyelinating median neuropathy, carpal tunnel
syndrome, on the right, and clinical evidence of mild complex regional pain syndrome, resembling
type 2. In an October 9, 2018 report, Dr. Knatt indicated that appellant’s medical condition was
stable and improving. He noted that he advised appellant that she could have causalgia, regional
pain syndrome, or reflex sympathetic dystrophy of her left upper extremity. Dr. Knatt indicated
that appellant would be seen by a hand surgeon for her old TFCC injury of the left wrist.
In a November 9, 2018 report, Dr. Brandon Donnelly, an attending Board-certified
orthopedic surgeon, diagnosed status post left carpal and cubital tunnel syndrome with dysesthetic
pain of the left upper extremity, and left wrist pain with possible ulnar impaction. He further
advised that appellant did not have full classic symptoms of complex regional pain syndrome. The
findings of a November 23, 2018 magnetic resonance imaging (MRI) scan of the left wrist
6

Supra note 4.

3

contained an impression of radial-sided tear of the TFCC with distal radio-ulnar joint effusion. On
December 7, 2018 Dr. Donnelly diagnosed left ulnocarpal wrist pain with TFCC chronic injury
and dysesthetic pain in the left arm.
In a December 12, 2018 report, Dr. Zeringue diagnosed left arm complex regional pain
syndrome and left ulnar carpal wrist pain with TFCC chronic injury. On February 21, 2019 he
indicated that appellant reported that her neck and left arm pain were better with medication.
Dr. Zeringue diagnosed ulnar neuritis and complex regional pain syndrome. In a March 21, 2019
report, he diagnosed ulnar neuritis, complex regional pain syndrome, and history of TFCC injury.
Dr. Zeringue indicated that he still recommended that appellant work eight hours per day avoiding
repetitive use of the left arm for more than three hours per day “as her FCE had recommended
back in 2016.” He further recommended that appellant engage in occasional standing, sitting,
squatting, and kneeling as appropriate. In July 10 and October 9, 2019 reports, Dr. Zeringue
diagnosed ulnar neuritis, complex regional pain syndrome, and history of TFCC injury and
indicated that there was no change in appellant’s work restrictions.
In a February 19, 2020 report, Dr. Zeringue advised that appellant had diagnoses of TFCC
injury, ulnar neuritis, and complex regional pain syndrome, and noted that he had reviewed records
containing several work-related diagnoses, including neck pain, neuritis/neuralgia, cervical
radiculopathy, and cervical spondylosis. He indicated that appellant had an FCE on June 13, 2016,
which showed that she was functioning at a sedentary/light physical demand capacity with
occasional lifting of 10 to 15 pounds. Dr. Zeringue noted that the FCE indicated that appellant’s
nonmaterial handling capacities should be limited to a maximum of three hours of repetitive hand
use out of an eight-hour workday. He advised that he had reviewed a job description of appellant’s
job and that appellant mentioned that, when large trucks came in, she was required to separate bills
for over three hours per day. Dr. Zeringue noted, “[t]his activity would be above the restriction
given in the 2016 [FCE]. Therefore, it does not appear that she would be able to perform the job
of a transportation clerk.” In May 6 and July 28, 2020 reports, Dr. Zeringue diagnosed complex
regional pain syndrome, ulnar neuritis, and TFCC injury.
By decision dated August 10, 2020, OWCP determined that appellant had not met her
burden of proof to establish disability from work on or after October 3, 2017 causally related to
her accepted October 20, 1998 employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.7 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.8 Its burden of proof includes the necessity of furnishing rationalized medical
7

D.G., Docket No. 19-1259 (issued January 29, 2020); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
8
See R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989); Charles E.
Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986). In general, the term disability under FECA
means incapacity because of injury in employment to earn the wages, which the employee was receiving at the time
of such injury. See 20 C.F.R. § 10.5(f).

4

opinion evidence based on a proper factual and medical background.9 When OWCP properly
terminates compensation benefits, the burden shifts to appellant to establish continuing residuals
or disability after that date, causally related to the accepted employment injury. 10 To establish
causal relationship between the condition as well as any attendant disability claimed and the
employment injury, an employee must submit rationalized medical evidence based on a complete
medical and factual background, supporting such causal relationship.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish continuing
disability on or after October 3, 2017 causally related to her accepted October 20, 1998
employment injury.
By decision dated March 8, 2019, the Board affirmed OWCP’s June 5, 2018 decision
terminating appellant’s wage-loss compensation, effective October 3, 2017, as she ceased to have
disability causally related to her accepted October 20, 1998 employment injury. The Board notes
that it is unnecessary to reconsider the evidence appellant submitted prior to the issuance of
OWCP’s June 5, 2018 decision because the Board already considered this evidence in its March 8,
2019 decision. Findings made in prior Board decisions are res judicata any further review by
OWCP under section 8128 of FECA.12 As noted above, when OWCP properly terminates
compensation benefits, the burden shifts to appellant to establish continuing residuals or disability
after that date, causally related to the accepted employment injury.13
Appellant submitted a February 19, 2020 report from Dr. Zeringue who indicated that she
had diagnoses of TFCC injury, ulnar neuritis, complex regional pain syndrome, and noted that he
had reviewed records containing several work-related diagnoses, including neck pain,
neuritis/neuralgia, cervical radiculopathy, and cervical spondylosis. Dr. Zeringue indicated that
appellant had an FCE on June 13, 2016, which showed that she was functioning at a sedentary/light
physical demand capacity with occasional lifting of 10 to 15 pounds. He noted that the FCE
indicated that appellant’s nonmaterial handling capacities should be limited to a maximum of three
hours of repetitive hand use out of an eight-hour workday. Dr. Zeringue advised that he had
reviewed a job description of appellant’s job and that appellant mentioned that, when large trucks
came in, she was required to separate bills for over three hours per day. He noted, “[t]his activity
would be above the restriction given in the 2016 [FCE]. Therefore, it does not appear that she
would be able to perform the job of a transportation clerk.”
Although he suggested that work-related conditions prevented appellant from performing
her date-of-injury job of transportation clerk, Dr. Zeringue’s February 19, 2020 report is of limited
9

M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

10

See S.M., Docket No. 18-0673 (issued January 25, 2019); C.S., Docket No. 18-0952 (issued October 23, 2018);
Manuel Gill, 52 ECAB 282 (2001).
11

Id.

12

A.B., Docket No. 20-1139 (issued June 30, 2021); M.M., Docket No. 18-1366 (issued February 27, 2019). E.C.,
Docket No. 17-1765 (issued January 24, 2018); E.L., Docket No. 16-0635 (issued November 7, 2016).
13

See supra note 10.

5

probative value regarding appellant’s claim for work-related disability on and after October 3,
2017 because he did not provide adequate medical rationale in support of his opinion. He failed
to identify contemporaneous objective medical findings and did not provide medical rationale to
support his opinion that the described work restrictions were necessitated by the accepted
October 20, 1998 employment injury. Such medical rationale is particularly necessary because
Dr. Zeringue suggested that several conditions that have not been accepted as work related affected
appellant’s ability to work, including complex regional pain syndrome and cervical radiculopathy/
spondylosis. The Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how a given medical condition/level
of disability has an employment-related cause.14 Therefore, this report is insufficient to establish
appellant’s disability claim.
In a March 21, 2019 report, Dr. Zeringue diagnosed ulnar neuritis, complex regional pain
syndrome, and history of TFCC injury. He indicated that he recommended that appellant work
eight hours per day avoiding repetitive use of the left arm for more than three hours per day “as
her FCE had recommended back in 2016.” Although Dr. Zeringue suggested that work-related
conditions would prevent appellant from working as a transportation clerk, this report also is of
limited probative value regarding appellant’s disability claim because he did not provide adequate
medical rationale in support of his opinion. As noted, a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how a given
medical condition/level of disability has an employment-related cause.15 Therefore, this report also
is insufficient to establish appellant’s disability claim.
Appellant submitted an October 9, 2018 report from Dr. Knatt who indicated that he
advised appellant that she could have causalgia, regional pain syndrome, or reflex sympathetic
dystrophy of her left upper extremity. Dr. Knatt noted that appellant would be seen by a hand
surgeon for her left TFCC injury. In reports dated December 12, 2018, February 21, July 10, and
October 9, 2019, May 6 and July 28, 2020, Dr. Zeringue collectively diagnosed ulnar neuritis,
complex regional pain syndrome, and left ulnar wrist pain with history of TFCC chronic injury.
In a November 9, 2018 report, Dr. Donnelly diagnosed status post left carpal and cubital tunnel
syndrome with dysesthetic pain of the left upper extremity, and left wrist pain with possible ulnar
impaction. In a December 7, 2018 report, he diagnosed left ulnocarpal wrist pain with TFCC
chronic injury and dysesthetic pain in the left arm. The Board finds, however, that these reports
are of no probative value regarding appellant’s disability claim because they do not contain an
opinion that appellant had disability on or after October 3, 2017 causally related to her accepted
October 20, 1998 employment injury. The Board has held that a medical report is of no probative
value on a given medical matter if it does not contain an opinion on that matter.16 Therefore, these
reports are insufficient to establish appellant’s disability claim.
Appellant submitted the findings of September 13, 2018 EMG/NCV testing of her upper
extremities that showed electrodiagnostic evidence of mild demyelinating median neuropathy,
carpal tunnel syndrome, on the right; and clinical evidence of mild complex regional pain
14

See T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

15

Id.

16

T.H., Docket No. 18-0704 (issued September 6, 2018). See also L.B., Docket No. 18-0533 (issued August 27,
2018); D.K., Docket No. 17-1549 (issued July 6, 2018);Charles H. Tomaszewski, 39 ECAB 461 (1988).

6

syndrome, resembling type 2. The findings of a November 23, 2018 MRI scan of the left wrist
contained an impression of radial-sided tear of the TFCC with distal radio-ulnar joint effusion.
However, diagnostic studies lack probative value as they do not address whether an accepted
employment condition caused the claimed disability.17
As appellant has not submitted rationalized medical evidence establishing causal
relationship between her claimed period of disability and her accepted October 20, 1998
employment injury, she has not met her burden of proof.
On appeal counsel argues that appellant’s wage-loss compensation should be reinstated
because her work restrictions were not consistent with her date-of-injury employment. However,
the Board has explained that appellant failed to submit sufficient medical evidence to demonstrate
that she had work restrictions necessitated by residuals of her accepted October 20, 1998
employment injury that prevented her from performing the transportation clerk position.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability on or
after October 3, 2017 causally related to her accepted October 20, 1998 employment injury.

17

See A.V., Docket No. 19-1575 (issued June 11, 2020).

7

ORDER
IT IS HEREBY ORDERED THAT the August 10, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

